DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered.
Applicant has argued that the applied reference Gopalraja et al. fails to teach or render obvious that the delay is controlled. However, the argument is not persuasive because the delay is controlled to time t2 as recited in Column 2, Lines 55-59. Further, the neutral (Ar) to ion (M+) density ratio is fully discussed by Gopalraja et al. (Col. 7, Line 1 to Col. 9 Line 14). Golpalraja teaches the power is applied only during the portion of the afterglow “where the ratio is sufficiently high as shown by FIGS. 6 and 8”. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to alter a length of the delay in order to provide the desired plasma density ratio and thus control of resputtering with predictable results.
In response to applicant's argument that Gopalraja et al. fails to teach that the delay is controlled to select a neutral density to ion density ratio, the limitations read broadly on an intended function of the delay and further are an inherent function of selecting an ion density ratio during afterglow as recited by Gopalraja et al. Note that 
Regarding Claims 4 and 19, Gopalraja et al. teaches a deposition process is performed on the wafer during the RF source application and some etching is reasonably expected for bias application since the energy toward the substrate is increased. The mechanism for etching under bias is described by Gopalraja et al. (Col. 1, Line 63 - Col. 2, Line 3).

Claim Rejections - 35 USC §102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, and alternatively under 35 U.S.C. 103 as being unpatentable over US Patent 6,193,855 to Gopalraja et al.

Gopalraja et al. does not expressly teach providing and controlling the delay to select a neutral density to ion density ratio. However, the limitations are an inherent function of selecting an ion density ratio (Figure 7) as recited by Gopalraja et al. Further, the selection criteria reads broadly on a mental step or calculation and does not further limit providing a delay of controlled length.
Gopalraja et al. does not expressly teach altering the delay to select a neutral density to ion density ratio. However, the neutral (Ar) to ion (M+) density ratio is fully discussed by Gopalraja et al. (Col. 7, Line 1 to Col. 9 Line 14). Golpalraja teaches the power is applied only during the portion of the afterglow “where the ratio is sufficiently high as shown by FIGS. 6 and 8”. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to alter a length of the delay 
Further, Gopalraja et al. teaches different ions may be used and ion recombination rate may be dependent on molecular weight (Col. 7, Lines 9-11 and 61-63). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to periodically alter a length of the delay depending on metal ion selection with predictable results.
Regarding Claim 18, Gopalraja et al. teaches microprocessor/controller system (149) to perform the process including executing files stored in memory (Col. 6, Lines 3-11).
Regarding Claims 2, 3 and 20, Gopalraja et al. teaches a delay length is selected to produce ion density improvements (Figure 7). However, the reason for selecting reads broadly on a mental step and does not further limit the claimed process.
Regarding Claims 4 and 19, Gopalraja et al. teaches a deposition process is performed on the wafer during the RF source application and some etching is expected for bias application since the process only reduces the ratio of etching ions to metal ions but does not eliminate etching ions. The mechanism for etching under bias is described by Gopalraja et al. (Col. 1, Line 63 - Col. 2, Line 3).
Regarding Claim 5, Gopalraja et al. teaches the RF bias signal is applied to a pedestal of the plasma chamber system (112) used to support the wafer.
Regarding Claims 6 and 7, Gopalraja et al. teaches the RF source power and the RF bias signal comprise different duty cycles, and the first period of time and the 
Regarding Claims 8 and 9, Gopalraja et al. teaches the RF source power is removed from the plasma generating element by removing which may be performed by turning off a source of the RF source power which blocks the RF source power from reaching the plasma generating element.
Regarding Claim 10, Gopalraja et al. teaches an embodiment in which RF bias signal is removed by turning off a source of the RF bias signal (Col. 6, Lines 47-51).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716